Citation Nr: 0935369	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-07 382	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee strain, status post-
arthroscopic partial medial meniscectomy (left knee 
disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1985 to May 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The case is now under the jurisdiction 
of the RO in Roanoke, Virginia.

In its June 2006 rating decision, the RO granted service 
connection for the Veteran's left knee disability and 
assigned a noncompensable initial rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Subsequently, in the February 
2007 statement of the case the RO re-evaluated the Veteran's 
disability by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5259 and assigned a 10 percent initial disability 
rating.  The veteran appealed the initial 10 percent rating 
to the Board.

The Veteran testified at an April 2009 Board hearing before 
the undersigned Veterans Law Judge.  The hearing transcript 
has been associated with the claims file.  At the hearing, 
the Veteran withdrew his appeal for all pending claims except 
the appeal for an initial rating in excess of 10 percent for 
his left knee disability.  See also statement in support of 
claim dated in April 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left knee disorder is not manifested by 
extension limited to 10 degrees or flexion limited by 45 
degrees, even taking into account his complaints of pain, nor 
is it manifested by slight recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the service-connected left knee disability hae not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5259, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

As to the claim for a higher initial evaluation for a left 
knee disability, the Board notes that the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, supra, the Court 
held that in cases where service connection has been granted 
and an initial disability rating has been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id, at 
490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient (i.e., the 
March 2006 notice letter provided to the Veteran prior to 
the rating decision), VA's duty to notify in this case has 
been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service, VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  

A VA examination with respect to the issue on appeal was 
obtained in May 2006.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board notes the Veteran's contention that the 
May 2006 examination was inadequate because the examiner did 
not measure the Veteran's range of motion of his left knee 
using a goniometer and did not examine the Veteran under the 
criteria delineated by DeLuca v. Brown, 8 Vet. App. 202 
(1995), requiring the measurement of the loss of range of 
motion by repetitive use of the affected joint.  The Board 
finds, however, that the May 2006 examiner did annotate that 
the examined joints were measured by a goniometer and that 
the Deluca criteria were considered during the course of the 
examination.  Therefore, the Board finds that the VA 
examination obtained in this case is adequate, as it is 
predicated on a review of the claims file and all pertinent 
evidence of record, and it fully addresses the rating 
criteria that are relevant to rating the disability in this 
case.  Thus, there is adequate medical evidence of record to 
make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings for each distinct time period.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent 
rating is warranted for removal of semilunar cartilage.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability will be rated as 
10 percent disabling.  Moderate recurrent subluxation or 
lateral instability warrants a 20 percent rating.  Severe 
recurrent subluxation or lateral instability warrants a 30 
percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 60 degrees a noncompensable rating is 
in order.  If flexion of the knee is limited to 45 degrees a 
10 percent rating is in order.  If flexion of the knee is 
limited to 30 degrees a 20 percent rating is in order.  If 
flexion of the knee is limited to 15 degrees a 30 percent 
rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 5 degrees, a noncompensable rating 
is in order.  If extension of the knee is limited to 10 
degrees a 10 percent rating is in order.  If extension of the 
knee is limited to 15 degrees a 20 percent rating is in 
order.  If extension of the knee is limited to 20 degrees a 
30 percent rating is in order.  

Degenerative arthritis established by x-ray findings are 
evaluated under Diagnostic Code 5003, which in turn is 
evaluated based on the limitation of motion under the  
appropriate Diagnostic Code for the specific joint involved, 
or in this case, Diagnostic Code 5260 for limitation of leg 
flexion and Diagnostic Code 5261 for limitation of leg 
extension.  Where there is x-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under 
the Code, a 10 percent rating is for assignment for each 
major joint affected.  38 C.F.R. § 4.71, Diagnostic Code  
5003.  The knees are considered major joints. 38 C.F.R. §  
4.45.

VA regulations provide that the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, separate disability ratings may 
be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  VA Office of General Counsel has provided 
guidance in this regard concerning increased rating claims 
for knee disorders.  

For example, VA General Counsel has stated that compensating 
a claimant for separate functional impairment under 
Diagnostic Code 5257 and 5003 does not constitute pyramiding.  
See VAOPGCPREC 23-97 (July 1, 1997).  Rather, a Veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
When a knee disorder is already rated under Diagnostic Code 
5257, the Veteran must also have limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  If the Veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  

In VAOPGCPREC 9-98, General Counsel also held that if a 
Veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  In 
addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

As to Diagnostic Codes 5260 and 5261, at the May 2006 VA 
examination the Veteran was found to have full range of 
motion of his left knee (full range of motion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2008)).  
The VA examiner noted that the left knee was negative for 
heat, redness, or indication of effusion.  The examiner also 
found that after considering the Deluca criteria there were 
no objective findings of pain, weakness, lack of endurance, 
incoordination, fatigue or loss in range of motion with 
repetitive use.

The examiner also noted that the Veteran complained of achy 
knee pain which particularly occurs during activity.  The 
Veteran also denied specific flare-ups and indicated he 
attempted to run three miles several times per week.

The Veteran subsequently had his knees examined at a 
miltitary facility, the 55th Medical Group, in June 2009.  
The examiner found the Veteran's range of motion for his left 
knee to be between -10 and 110 degrees limited by pain.  The 
examiner also noted that the Veteran complained of a typical 
pattern of pain that included pain upon awakening that is 
alleviated after warming up for twenty minutes.  No erythema, 
redness or swelling was noted.  The assessment was 
osteoarthritis.

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the Veteran's 
limitation of motion meets the criteria required for a 
separate 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or a 10 percent rating under Diagnostic 
Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.

As to Diagnostic Code 5257, the Board notes that the record 
of appeal is negative for medical evidence of left knee 
instability.  In fact, the May 2006 VA examiner noted that 
the patellar ligament testing, McMurray's test, and Lachman's 
test were negative.  The examiner also annotated that the 
Veteran denied any complaints regarding instability of the 
left knee.  Additionally, the Veteran did not complain of 
left knee instability at the June 2009 examination at the 
military facility.  Although at the June 2009 Board hearing, 
the Veteran did complain of difficulty maintaining his 
posture as a result of his knee, he denied ever falling as a 
result of his disability.  While lay witnesses are competent 
to describe experiences and symptoms that result therefrom, 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, since the record 
is negative for left knee subluxation and instability, a 
separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
is not warranted.

As to Diagnostic Code 5003, although an x-ray conducted in 
January 2009 indicated mild degenerative changes of the left 
knee with a noted history of degenerative joint disease, the 
Veteran has never complained of any symptom except painful 
motion as a result of his disability.  At both the May 2006 
and June 2009 examinations, no other symptom such as heat, 
redness, or swelling were noted.  Therefore, assigning a 
separate rating under Diagnostic Code 5003 for the pain 
caused by arthritis would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2008).

Based on the statements that his left knee disorder 
interferes with obtaining and/or maintaining employment, the 
Board considered the application of 38 C.F.R. § 3.321(b)(1) 
(2008).  The evidence, however, does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
his service connected disability, acting alone, has resulted 
in frequent periods of hospitalization or in marked 
interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 VA 111 (2008).  

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left knee strain, status post-arthroscopic partial medial 
meniscectomy (left knee disability) is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


